        Case 4:20-cv-00210 Document 53 Filed on 01/16/20 in TXSD Page 1 of 6



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

 LLOYD BARRETT, et al.,                         )
                                                )
         Plaintiffs,                            )
                                                )
 v.                                             )
                                                )    Case No. 4:18-cv-00004-JM
 EXPRESS COURIER                                )
 INTERNATIONAL, INC.,                           )
                                                )
         Defendant.                             )

      JOINT MOTION TO TRANSFER VENUE TO FINALIZE SETTLEMENT

         Plaintiffs and Defendants, by and through their respective attorneys, submit

the following Joint Motion to Transfer Venue to Finalize Settlement:

                                  I.     BACKGROUND

         Plaintiffs’ claims were filed in this Court following decertification of a

conditionally certified collective action under Section 216(b) of the Fair Labor Standards

Act (“FLSA”), in a case styled Harris v. Express Courier Int’l., Inc., No. 5:16-cv-5033-TLB

(W.D. Ark.). The Plaintiffs in this case are former opt-in plaintiffs in the Harris case.

         This case is one of a group of thirteen cases pending in thirteen different courts,

with a total of over 700 plaintiffs (collectively, the “Mass Actions”). Those cases are listed

here:

            A. Arroyo v. Express Courier Int’l., Inc., No. 4:18-cv-10-KH (S.D. Tex.);

            B. Barber v. Express Courier Int’l., Inc., 4:18-cv-10-JAR (E.D. Mo.);

            C. Nicks v. Express Courier Int’l., Inc., 4:18-cv-30-JED-FHM (N.D. Okla.);

            D. Acklin v. Express Courier Int’l., Inc., 3:18-cv-28 (M.D. Tenn.);
     Case 4:20-cv-00210 Document 53 Filed on 01/16/20 in TXSD Page 2 of 6



          E. Carter v. Express Courier Int’l., Inc., 4:19-cv-1124 (S.D. Tex.);

          F. Anderson v. Express Courier Int’l., Inc., 3:18-cv-11 (N.D. Miss.);

          G. Barrett v. Express Courier Int’l., Inc., 4:18-cv-4-JM (E.D. Ark.);

          H. Brandon v. Express Courier Int’l., Inc., 3:18-cv-128-DCC (D. S.C.);

          I. Beckman v. Express Courier Int’l., Inc., 5:18-cv-11-TBR (W.D. Ky.);

          J. Ryte v. Express Courier Int’l., Inc., 1:18-cv-186-LMM (N.D. Ga.);

          K. Baker v. Express Courier Int’l., Inc., 4:18-cv-48-MW-CAS (N.D. Fla.);

          L. Bascomb v. Express Courier Int’l., Inc., 2:18-cv-64-KOB (N.D. Ala.); and

          M. Allen v. Express Courier Int’l., Inc., 3:18-cv-28-MOC-DSC (W.D. N.C.).

Plaintiffs in each of the Mass Actions allege causes of action under the FLSA for

overtime and/or minimum wages; some plaintiffs also allege violations of state

minimum wage laws.

                                II.   SETTLEMENT

       On January 21, 2019, the Parties mediated the Mass Actions before mediator

Hunter Hughes III in Atlanta, Georgia.

       As a result of mediation, Plaintiffs and Defendants have agreed to settle the

Mass Actions. The Parties have agreed to the terms of a global settlement, which

covers this case and the other Mass Actions. Defendants and the parties’ counsel

signed the settlement agreement on January 13, 2020. Plaintiffs’ counsel have

retained a third-party settlement administrator to facilitate signatures from

Plaintiffs.




                                           2
     Case 4:20-cv-00210 Document 53 Filed on 01/16/20 in TXSD Page 3 of 6



      In an effort to maximize the efficient use of judicial resources and minimize

the costs associated with settlement administration, the Parties have jointly agreed

that it is in their mutual best interests to seek to transfer the Mass Actions to a single

court. Accordingly, the Parties have agreed to request transfer of the Mass Actions to

the United States District Court for the Southern District of Texas, Houston Division

(“the Houston Division”), to finalize the Parties’ settlement agreement and dismiss

the actions.

                     III.   ARGUMENT AND AUTHORITIES

      In an effort to conserve judicial resources and decrease administration costs

and attorney time, the Parties jointly move this Court to transfer this action to the

Houston Division, consistent with their obligations under Rule 1, which encourages

courts and parties “to secure the just, speedy, and inexpensive determination of every

action and proceeding.” Under 28 U.S.C. Section 1404(a), “a district court may

transfer any civil action to . . . any district or division to which all parties have

consented.” 28 U.S.C. § 1404(a). The purpose of this transfer statute is to promote

“the interest of justice,” 28 U.S.C. § 1404(a), which includes conservation of judicial

resources and reduction of costs and attorney time.

      This action could have originally been brought in the Houston Division. Indeed,

one of the largest of the Mass Actions, Arroyo v. Express Courier International, Inc.,

4:18-cv-00010, with more than 100 plaintiffs, is already pending there before The

Honorable Judge Kenneth Hoyt, where LSO has conceded personal jurisdiction. See

28 U.S.C. section 1391(c) (for purposes of venue, a corporation resides anywhere it is




                                            3
     Case 4:20-cv-00210 Document 53 Filed on 01/16/20 in TXSD Page 4 of 6



subject to personal jurisdiction). Another of the Mass Actions originally filed in the

Eastern District of Louisiana, Carter v. Express Courier Int’l., Inc., 4:19-cv-1124 (S.D.

Tex.), has been transferred to the Houston Division, Therefore, transfer to the

Houston Division is appropriate.

      Moreover, transferring venue under Section 1404(a) would serve the interests

of justice and convenience of the parties. The Parties are contemporaneously moving

to transfer each of the Mass Actions to the Houston Division, which will allow the

parties to obtain any necessary review and obtain dismissal of the Mass Actions in

one district court, conserving judicial and attorney resources. The Parties agree that

transfer to the Houston Division will reduce the burden across multiple district

courts, speed the process of approval of the settlement terms, and reduce the costs

associated with settlement administration and dismissal of the Mass Actions.

      Additionally, transfer would greatly reduce the expenses associated with this

litigation to the benefit of the Parties, since the Parties have lead attorneys who are

licensed in Texas, eliminating the need for further coordination and fees associated

with local counsel in each of the Mass Actions.

      Finally, transfer of this case is warranted to avoid the potential for duplicative

consideration of the identical issue of whether the parties’ global settlement

agreement should be judicially approved. See Meterlogic, Inc. v. Copier Solutions, Inc.,

185 F. Supp. 2d 1292, 1301-02 (S.D. Fla. 2002) (in determining whether transfer is in

the interest of justice, courts should consider whether there is a potential for

“duplicative litigation” that would lead to “wastefulness of time, energy, and money”).




                                           4
     Case 4:20-cv-00210 Document 53 Filed on 01/16/20 in TXSD Page 5 of 6



      WHEREFORE, Plaintiffs respectfully request this Court to transfer this case

to the United States District Court for the Southern District of Texas, Houston

Division, for consideration of the parties’ settlement agreement and subsequent

dismissal.




                                       5
    Case 4:20-cv-00210 Document 53 Filed on 01/16/20 in TXSD Page 6 of 6



Respectfully submitted,

/s/ Josh Sanford                         /s/ Emily A. Quillen
Josh Sanford                             Emily A. Quillen
josh@sanfordlawfirm.com                  equillen@scopelitis.com
Joshua West                              Admitted Pro Hac Vice
west@sanfordlawfirm.com                  SCOPELITIS GARVIN LIGHT
SANFORD LAW FIRM, PLLC                      HANSON & FEARY, P.C.
One Financial Center                     777 Main Street, Suite 3450
650 S. Shackleford Road, Suite 411       Fort Worth, Texas 76102
Little Rock, Arkansas 72211              Telephone: (817) 869-1700
Telephone: (501) 221-0088                Facsimile: (817) 878-9472
Facsimile: (888) 787-2040
                                         Andrew J. Butcher
                                         abutcher@scopelitis.com
ATTORNEYS FOR PLAINTIFFS                 Admitted Pro Hac Vice
                                         SCOPELITIS, GARVIN, LIGHT,
                                           HANSON & FEARY
                                         30 W Monroe Street, Suite 600
                                         Chicago, IL 60603
                                         Telephone: (312) 255-7172
                                         Facsimile: (312) 422-1224

                                         Adam C. Smedstad
                                         Admitted Pro Hac Vice
                                         asmedstad@scopelitis.com
                                         SCOPELITIS GARVIN LIGHT
                                           HANSON & FEARY
                                         3214 W. McGraw St., Ste. 301F
                                         Seattle, WA 98199
                                         Telephone: (206) 288-6192
                                         Facsimile: (206) 299-9375

                                         Kerri E. Kobbeman, ABA No. 2008149
                                         kkobbeman@cwlaw.com
                                         CONNER & WINTERS, LLP
                                         4375 North Vantage Drive, Suite 405
                                         Fayetteville, AR 72703
                                         Tel: (479) 582-5711

                                         ATTORNEYS FOR DEFENDANTS




                                     6
